(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Considerada la moción del demandante y apelante intere-sando la reconsideración de nuestra sentencia de 20 de enero *995del corriente año para qne impongamos las costas al deman-dado, y vista la Ley No. 43 de 13 de marzo de 1913, enmen-dada por la Ley No. 11 de 14 de noviembre de 1917, y los casos Solís v. Castro, 36 D.P.R. 314; Ortiz v. Silva, 28 D.P.B. 118, y El Pueblo v. Oms, 35 D.P.R. 757, se declara la misma con lugar.
El Juez Asociado Señor Wolf disintió.